I feel called upon to dissent from the majority opinion of the court in reversing this case, and I will state my reasons briefly.
In the court below the plaintiff in error was plaintiff and brought this action to recover damages by reason of injuries claimed to have been received at East Forty-seventh street and Woodland avenue in the city of Cleveland. He was driving south on East Forty-seventh street, and he says that when he came to the intersection of the street, he saw an east-bound car coming from the west, at a distance of 300 feet. He started to go across, but stopped because of the oncoming of a west-bound car coming from the east, owned by the defendant company. However, before reaching him, this car *Page 545 
stopped to let off passengers and to take them on at East Forty-seventh street. Plaintiff then proceeded forward again. In the meantime the car from the west was continuing in its course, and he says the car was 200 feet away, but as he got onto the track he was struck almost immediately, which shows that the car was much closer than he thought.
The case was submitted to a jury, and the jury found for the defendant, and the error that the majority of this court find, upon which they reversed the judgment, is that the court erred in its charge given before argument relating to the right of way. Without going into a minute analysis of that charge, I do not think that it will bear the construction that counsel in argument placed upon it, or that the majority of the court found as a basis for reversing this case. I do not think that the charge could have misled the jury; nor do I think it erroneous, as given. The whole case having been tried to a jury, and the jury having found for the defendant, I think the judgment ought to be left to stand; for this reason I dissent from my associates in reversing this case. *Page 546